Citation Nr: 1114598	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-08 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Evaluation of service-connected posttraumatic stress disorder (PTSD), currently rated at 30 percent.  

2.  Entitlement to service connection for right lower extremity numbness, claimed as secondary to a low back disability.

3.  Entitlement to service connection for muscle spasms, claimed as secondary to a low back disability.

4.  Whether new and material evidence has been received to reopen a claim seeking service connection for a low back disability.

(The issue of entitlement to waiver of recovery of overpayment of disability compensation, in the amount of $13,876 will be addressed in a separate decision)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1966 to September 1968, and had periods of active duty for training (ADT) and inactive duty training (IDT) in the U.S. Army Reserves, including a period of IDT in March 1972, during which he injured his back in the line of duty.    

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran presented testimony at a hearing, chaired by RO personnel in September 2008.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A July 2006 letter from the State of California, Department of Social Services indicates that the Veteran had applied for disability benefits from the Social Security Administration (SSA), alleging among other things, disabilities of the back, neck, and right leg, as well as PTSD.  A May 2009 letter from a private social worker indicates that the Veteran was receiving supplemental security income after his doctor diagnosed a back injury.  The record reflects no effort on the part of the RO to obtain a copy of the decision granting disability benefits, or the supporting evidence.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  While the decision by SSA on the claim for SSA benefits is not controlling with respect to VA's determination on a claim, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), SSA's determination and the reasons for that determination are pertinent for VA purposes.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Board denied an application to reopen a claim for service connection for schizophrenia.  The Board acknowledged the existence of outstanding records held by SSA, but concluded that the records would be irrelevant, as the Veteran was awarded SSA disability benefits years after service (suggesting that any records held by SSA would relate only to the severity of the psychiatric disorder).  The United States Court of Appeals for Veterans Claims held that VA was nevertheless required to request the records from SSA, as SSA's award of benefits was based on the same condition for which the Veteran was now seeking service connection, and in light of the possibility that SSA records could contain relevant evidence, including medical opinions as to the etiology of the condition.  Quartuccio, 16 Vet. App. at 187-88.  

Regarding applications to reopen, the Secretary, by regulation, must provide some limited assistance, including document gathering assistance, even before claim is reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003); see 38 C.F.R. § 3.159(c)(1)-(3).

In this case, the evidence indicates that SSA is in possession of records relevant to the matters on appeal.  

VA has a statutory duty to assist a claimant in obtaining relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain the pertinent SSA records, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  If such a finding is made, document such finding in the claims file.

2.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


